Case: 15-15247    Date Filed: 12/20/2016   Page: 1 of 4


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 15-15247
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:15-cv-02868-TWT

UNITED CONSOLIDATED ACCOUNTING & BUSINESS SERVICES,

                                                                   Plaintiff,

CHRISTOPHER OSAIGBOVO,

                                                          Plaintiff-Appellant,

                                 versus

BANK OF AMERICA CORPORATION,
CHEX SYSTEM,
EARLY WARNING SERVICES LLC,

                                                       Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                          (December 20, 2016)
              Case: 15-15247     Date Filed: 12/20/2016   Page: 2 of 4


Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Christopher Osaigbovo, the owner of United Consolidated Accounting &

Business Services, appeals pro se the dismissal of his complaint against Bank of

America Corporation and Early Warning Services LLC, and the denial of his

motion to alter or amend that judgment. Osaigbovo does not contest the dismissal

of his complaint against Chex System. The district court ruled that Osaigbovo’s

claims about the negligence of and defamation by the Bank and Early Warning

Services were untimely and failed to state a claim. We affirm.

      We review de novo the dismissal of a complaint for failure to state a claim

and for being untimely. See Timson v. Sampson, 518 F.3d 870, 872 (11th Cir.

2008); Berman v. Blount Parrish & Co., 525 F.3d 1057, 1058 (11th Cir. 2008). We

review the denial of a motion to alter or amend a judgment for abuse of discretion.

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)

      Osaigbovo has abandoned any challenge that he could have made to the

dismissal of his complaint of defamation. “[T]he law is by now well settled in this

Circuit that a legal claim or argument that has not been briefed before the court is

deemed abandoned and its merits will not be addressed.” Holland v. Gee, 677 F.3d

1047, 1066 (11th Cir. 2012) (quoting Access Now, Inc. v. Sw. Airlines Co., 385

F.3d 1324, 1330 (11th Cir. 2004)). Osaigbovo does not dispute that he failed


                                          2
              Case: 15-15247     Date Filed: 12/20/2016    Page: 3 of 4


timely to pursue his complaint that he was defamed when the Bank released

information about the closure of his bank accounts to “reporting agencies.” See Ga.

Code § 9-3-33. We deem abandoned any argument that Osaigbovo could have

made against the dismissal of his complaint of defamation.

      Osaigbovo argues that the district court erred by dismissing his complaint of

negligence as barred by the two-year statute of limitation, see id., but Osaigbovo

has waived this argument. Rule of Appellate Procedure 28(a) requires Osaigbovo

to include in his brief his “contentions and reasons for them, with citations to the

authorities and parts of the record on which [he] relies.” See Fed. R. App. P.

28(a)(8)(A). Osaigbovo thrice states that his complaint of negligence had a “statute

of limitation of four years,” but he fails to explain why a longer limitations period

applies to his cause of action. Osaigbovo also cites three provisions in the Georgia

Code, but those provisions provide the periods of limitation for actions on an

“open account,” Ga. Code § 9-3-25, “for contracts express or implied not otherwise

provided for,” id. § 9-3-26, and “for the recovery of personal property,” id. § 9-3-

32.

      Osaigbovo argues that he complained about the breach of an implied

contract, collection of a debt, and conversion, but we disagree. Osaigbovo’s

complaint was devoid of facts from which “the [district] court [could] draw the

reasonable inference that the [defendants] [were] liable for [such] misconduct.” See


                                          3
              Case: 15-15247     Date Filed: 12/20/2016       Page: 4 of 4


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That Osaigbovo titled a part of his

complaint “Existence of a Special Relationship” was insufficient to state a cause of

action against the Bank for breach of an implied contract. Osaigbovo alleged that

the “net balances in ALL accounts closed was not returned,” but that phrase failed

to convey that the Bank had withheld funds unlawfully. And Osaigbovo failed to

allege any facts related to the conversion of his property.

      The district court did not abuse its discretion when it denied Osaigbovo’s

motion to alter or amend the judgment. To obtain relief under Federal Rule of Civil

Procedure 59(e), a movant must identify “newly-discovered evidence [that

supports his claim] or manifest errors of law or fact” in the judgment. See Arthur,

500 F.3d at 1343. Osaigbovo attached to his postjudgment motion copies of bank

statements, several pieces of correspondence, and his affidavit, but those

documents did not constitute newly-discovered evidence because they were

available to him when he filed his complaint. See id. (“A Rule 59(e) motion cannot

be used to relitigate old matters, raise argument or present evidence that could have

been raised prior to the entry of judgment.”).

      We AFFIRM the dismissal of Osaigbovo’s complaint.




                                          4